Citation Nr: 0917950	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
head injury.  

2.	Entitlement to service connection for hearing loss, to 
include as a residual of a head injury.  

3.	Entitlement to service connection for tinnitus, to include 
as a residual of a head injury.  

4.	Entitlement to service connection for the residuals of a 
left eye injury, to include as a residual of a head injury.  

5.	Entitlement to service connection for a ruptured tympanic 
membrane, to include as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of service connection for hearing loss, tinnitus, 
a left eye disorder and a ruptured tympanic membrane and de 
novo review of the issue of service connection for the 
residuals of a head trauma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for the residuals of a head injury was 
denied by the RO in a May 2002 rating action.  It was held 
that while he had an acute head injury in service, it 
resolved with treatment and no residuals were identified.  
The Veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the May 2002 decision denying service connection for 
the residuals of a head injury, the additional evidence, not 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the May 2002 
decision of the RO, which denied service connection for the 
residuals of a head injury, is new and material; thus, the 
claim for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in May 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In an August 2006 letter sufficient notice was given as to 
what is needed in terms of new and material evidence so as to 
satisfy the notice provisions of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The May 2006 VCAA letter provided all necessary 
notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for the residuals of a head injury was 
previously denied by the RO in a May 2002 rating decision.  
The Veteran did not appeal this determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 2002 rating 
decision included the service treatment records, which did 
not show actual evidence of a head injury while the Veteran 
was on active duty and the results of a July 1969 VA 
compensation examination that was negative for residuals of a 
head injury.  He was treated for removal of a lesion over the 
left eye, with complaints of some acute eye swelling.  No 
pertinent residuals were noted on the examination for 
separation from service.  Based upon the lack of evidence of 
a chronic head injury, service connection was denied.  

In support of the application to reopen the claim for service 
connection for the residuals of a head injury, include the 
Veteran's testimony at his hearing on appeal in February 
2009.  At that time, he described the incident when he 
sustained the head injury and stated that he had received 
subsequent treatment for a contusion over his left eye.  He 
stated that he had sustained the injury while in combat in 
Vietnam.  The service treatment records do include references 
to treatment for a contusion over the eye.  Moreover, there 
is private evidence of treatment for hearing loss and 
tinnitus which the appellant has associated with the injury.  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the Veteran's sworn testimony and 
the other evidence constitutes new and material evidence such 
that the claim may be reopened.  As such, the Veteran's claim 
is allowed to this extent.  
ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the residuals of a head injury is granted.  The appeal is 
allowed to this extent.


REMAND

Having decided that the claim is reopened, as noted, all the 
evidence on file must now be considered .  The next question 
is whether the Board can conduct a de novo review without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that additional development must 
be obtained prior to appellate consideration.  In this 
regard, it is noted that the Veteran has not been evaluated 
for the purpose of discovering whether he has residuals of 
his head injury, including hearing loss, tinnitus, an eye 
disorder, and ruptured tympanic membrane.  

Review of the service treatment records shows that on 
separation from active duty, a hearing loss was suggested in 
the Veteran's right ear at 4000 hertz.  "Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Further, there is a statement 
from a private physician on file that he has treated the 
Veteran for hearing loss and for tinnitus the past 15 years.  
Those records might be probative as to at least some of the 
issues before the Board.

The Board finds that there is sufficient evidence to warrant 
such an examination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and 
solicit appropriate releases to obtain the 
clinical records from Dr. P.C., D.O., who 
reportedly treated the Veteran for 15 years.  
Records as opposed to an additional statement 
would be most helpful.  If an attempt to 
obtain records is unsuccessful, documentation 
of the attempts made should be set out in the 
claims folder.

2.  The RO/AMC should arrange for the Veteran 
to undergo an audiometric evaluation to 
ascertain whether he currently manifests a 
hearing loss that is at least as likely as 
not (probability 50 percent of more) related 
to the hearing loss suggested on examination 
for separation from service.  A similar 
opinion should also be entered for tinnitus.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

3.  The RO/AMC should arrange for the Veteran 
to undergo a medical examination to ascertain 
the current nature and extent of any 
residuals of a head injury to include the 
removal of a lesion over the left eye.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of 
more) that the Veteran has residuals of his 
inservice head injury, including disabilities 
of the eye and ear or residual scarring.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


